Title: To Benjamin Franklin from Benjamin Putnam, 10 December 1781
From: Putnam, Benjamin
To: Franklin, Benjamin



Honble. Sir,
Boston Decr. 10th. 1781
I am this moment honor’d with a Letter from Mr. Lovell, who acknowledges the Reception of Your Excellencys Favor of the 13th. Sepr. and from which, he has extracted & transmitted to me, few Lines:— by which, I percieve that, as Mr. Gerard was at the date of your Letter, & had for several preceeding Months, been absent, you had not been able to obtain knowledge of any Proceedings or their Results, relitive to my Affair with Count d’Arbaud. I must confess some degree of mortification, that such daring & desingning Insult to my Person & feelings &, manifest Infringment on my Property, should, unavoidably, be permitted to triumph for a Term, so unexpectedly long & not have been bro’t by a more timely Isue, to make Reparation in Justice. It would be a hard Task at present, to impeach so good a Man as Sieur Gerard with the crime of Neglect: But feel most perfectly easy, when I see, for which, I most kindly thank you, your Excellencys polite Promise of attinding to my Interest— I have transmitted Bills to the Amt. 1,000 Dollars to the Care of Your Excellency, which am in hopes you have recd.
Having just discover’d a mistake, made by Mr. Mimerill, a royal Notary Public at Gaudeloupe concerning the Name of the Officer who, as ungenerously as impolitely interfer’d in the Affair of the Price Privateer—Terrible; and which, having been continued thro all the Letters that I have had the honor of transmitting to your Excellency, I would, of however little Consequence it otherwise might be, improve the first Opportunity to correct the Error: He was call’d by the Notary Public, in all the Coppies I recd. from him, Capt. Lire of the Cebélle [Cybèle] Frigate whereas I am inform’d by a gentleman, now on bord, & the only Officer remaining of her former Company, that the Cebelle was then commanded by Le Baron de Chigny, & the Galete [Galathée], by Monsieur de Rocart. These Frigates were concerts at that time.
Having Commissions to execute as soon as it may be possible at Porte au Prince, I necessarily take that Rout in my Passage to France; & tho’ we may be ready to sail in 15. days, in the Frigate, Flora, Harry Johnson, Commr; believe we shall scarcely reach France before the last of Apl. 82.
Till when, Sir, permit me to be, with profound Respect, your Excellency’s most Obedient & most Hble Servant
Benj. Putnam
His Excy Doctor Franklin.


I never have, & ’tis probable, very soon, I shall not have the honor of even seeing the Marqus de la Fyatte who never fails to command an Excess of that polite Attention, & Respect, which I am happy to see always liberally paid to Gentlemen of that most brilliant Nation & from which Infant America has recd such infinite Services— The Marquis is already embark’d; but tis probable he will forward this to your Excellency—
Benjamin Putnam

 
Addressed: To / His Excellency Doctr. Franklin / American Minister to the / Court of France / Paris
Notations in different hands: Benj. Putnam hon’d by Capt. Barre commanding the Frigate Alliance / Benjn. Putnam, 10 Decr. 1781.
